Citation Nr: 0324663	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  96-48 732A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, to include depression 
and dysthymic disorder. 


REPRESENTATION

Appellant represented by:	Samuel L. Hart, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1973.  This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied service connection 
for PTSD.  This case also arises from a December 1999 rating 
decision of the RO denying service connection for a dysthymic 
disorder and depression.

In September 1999, the Board denied service connection for 
PTSD.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
2001, the Court vacated the Board's decision and remanded the 
case to the Board for compliance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)].  

The Board remanded the case in May 2002 to schedule the 
veteran for a requested hearing before a member of the Board.  
That hearing was held in March 2003 at the RO.  At his 
request, the veteran testified without his attorney.  The 
veteran's testimony extended to various skin disorders, 
including psoriasis and chloracne that are not on appeal.  
These matters are referred to the RO for appropriate action.  


REMAND

The veteran contends that he has a psychiatric disorder, to 
include PTSD, depression and dysthymic disorder, as a result 
of his combat experiences in Vietnam.  Before the Board can 
decide these claims, however, additional action is necessary.  

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau 
v. Brown, 9 Vet. App. 389, 394-95 (1996)).

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is combat related, then 
the veteran's lay testimony or statements are accepted as 
conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
the circumstances, conditions, or hardships of service."  38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  

In this case, the veteran served in Vietnam and was awarded 
the Combat Infantryman Badge as a result of his participation 
in combat against the enemy.  Therefore, the veteran's lay 
statements may be accepted as conclusive evidence of the 
occurrence of his claimed stressors, which include being 
exposed to rocket and mortar attacks and witnessing the death 
of a close friend during combat. 

It is unclear, however, whether the veteran currently has 
symptoms to support a diagnosis of PTSD.  At a May 1996 VA 
examination, it was noted that psychological testing was 
invalid due to exaggeration of psychopathology.  The Axis I 
diagnosis was deferred due to inadequate information.  
Psychological testing in April 1998 was also invalid due to 
the veteran's exaggeration of symptoms.  The examiner 
indicated that the veteran did not meet the criteria for 
PTSD, and instead provided diagnoses of depressive disorder, 
not otherwise specified, and schizoid and schizotypal 
personality disorder. 

A November 1997 VA outpatient treatment record listed 
diagnoses of depression and possible PTSD.  A February 1999 
VA outpatient treatment record listed a diagnosis of "rule 
out PTSD".  As a result, the veteran was referred for 
screening for possible PTSD.  Psychiatric testing in March 
1999 listed an Axis I diagnosis of "anxiety with PTSD 
symptoms."

Under the circumstances, the case is REMANDED to the RO for 
the following action:

1.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether he currently has PTSD or another 
psychiatric disorder, including 
depression and a dysthymic disorder, as a 
result of service.  All tests and studies 
deemed necessary by the examiner should 
be accomplished, and all clinical 
findings should be reported in detail.  
The claims file with a copy of this 
REMAND should be provided to the examiner 
for review in connection with the 
examination.  The examiner should be 
informed that because the veteran has 
been awarded the Combat Infantryman Badge 
any stressors alleged to have occurred 
during combat may be presumed to have 
occurred. 

If the examiner concludes that the 
requirements for a diagnosis of PTSD 
related to service are not met, the basis 
for the conclusion should be explained.  
If a diagnosis of another type of 
acquired psychiatric disorder is 
established, the examiner should also 
provide an opinion discussing whether it 
is likely, unlikely, or as likely as not 
that any such disorder is related to 
service or PTSD, if diagnosed.  

2.  The RO should then ensure that any 
further action deemed necessary to comply 
with the VCAA notice and duty to assist 
provisions is accomplished. 

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If in order, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded the usual time to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


